Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[AltContent: arrow]
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
[AltContent: arrow]

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Harry Shubin on August 11, 2022.
In the claims: 
Claim 6:  in claim 6, DELETE: ”Claim” and “ INSERT: - - claim  - -.
Claim 15:  in claim 15, after “to claim 1, “ INSERT: - - wherein  - -.
Claim 5:  in claim 5, DELETE: ”PEG stands for polyethylene glycol, polypropylene glycol, polyethylene glycol alkyl ether or polypropylene glycol alkyl ether”.


[AltContent: arrow]
DETAILED ACTION
As filed, claims 1, 5, 6, 7, 9, 15 and 16 pending; of which, claims 1, 5  are currently amended. Claims 2-4, 8, 10-14 are cancelled.
[AltContent: arrow]
Rejections Withdrawn
Applicant’s amendments have been fully considered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The rejection of claims 1 and 15, 16 under 35 U.S.C. § 112  first paragraph, as failing to comply with the written description requirement is withdrawn per claim amendments. 
2. The rejection of claims 1 and 15, 16 under 35 U.S.C. § 112  first fourth paragraph is withdrawn per claim amendments. 
[AltContent: arrow]
Allowable Subject Matter
Claims 1, 5, 15, 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 7, 9 directed to non-elected species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR § 1.104.
Claims 1, 5, 6, 7, 9, 15 and 16 are allowed. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
[AltContent: arrow]
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed compounds and compositions thereof are novel and non-obvious over the prior art. 

The closest prior art is of record. For example, CN106029630 Oct. 12, 2016  which teaches compounds of formula (I)  having fluoridated terminal groups, to the use thereof as surface-active substances, and agents containing said compounds. 
This reference does not encompass the scope of the instant application and does not provide a suggestion of the claimed compounds with  substituents as defined by variables of Markush formula as claimed. The reference does not teach examples or subgenera that would suggest substitution patterned and connectivity as recited in instant claims or the nexus for the activity of the compound  as additive in paints, ink, coatings. Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
[AltContent: arrow]
Conclusion
Claims 1 , 5, 6, 7, 9, 15 and 16 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[AltContent: arrow]

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622